Citation Nr: 9908162	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased evaluation for a chronic 
anterior cruciate deficiency, right knee, postoperative, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1976 and from June 1981 to April 1987.  This is an 
appeal from an April 1991 rating action by the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
which confirmed and continued 50 percent and 20 percent 
evaluations, respectively, for the veteran's varicose veins 
of the right lower extremity and right knee disability and 
which denied entitlement to TDIU benefits.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
June 1993 when it was remanded for further development, 
including a VA examination of the veteran.  The case was also 
before the Board in August 1998 and was remanded to the 
regional office so that the veteran could be afforded a video 
conference hearing before a member of the Board in accordance 
with his request.  In October 1998 the veteran participated 
in a video conference with a member of the Board.  The case 
is now before the Board for further appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to an increased 
evaluation for the veteran's right knee disability and for 
TDIU benefits is being deferred pending further action by the 
regional office.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of an 
increased rating for the varicose veins of his right lower 
extremity has been obtained by the regional office.  

2.  The veteran has varicose veins on the right lower 
extremity ranging from .5 to 1 centimeter in size.  There are 
also scars from vein stripping.  

3.  There is no tenderness, ulceration, ankle edema or skin 
color changes consistent with venostasis.  


CONCLUSION OF LAW

An evaluation in excess of 50 percent for the varicose veins 
of the veteran's right lower extremity is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
7120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for an 
increased evaluation for the varicose veins of his right 
lower extremity to be "well grounded" within the meaning of 
38 U.S.C.A. § 5107(1); effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts regarding the claim have been properly 
developed. 

I. Background

The veteran's service medical records reflect that he was 
seen in February 1983 with a complaint of varicose veins of 
the right lower extremity.  A TED hose was provided.  He was 
again seen in December 1986 when varicose veins of the right 
calf were noted.  

In July 1989 the veteran submitted his initial claim for 
service connection for varicose veins.  The veteran was 
afforded a VA examination in November 1989.  It was indicated 
that he had been hospitalized for deep venous thrombosis of 
the right leg in November 1988 at the Methodist Hospital.  He 
had had a very painful right calf after a motor vehicle 
accident and badly bruised his right shin and calf.  His 
right leg was aggravated by pain and swelling. A venogram 
showed a deep clot present in the right leg.  He had been 
hospitalized for several days and treated with Heparin and 
Coumadin.  A physician had stripped the veins in his right 
leg in August 1989.  The veteran indicated that the procedure 
was not successful.  The leg was more painful and the right 
ankle was swelling more.  His current job was as an assistant 
manager and required 8 to 10 hours of standing every day.  He 
had pain on standing after 45 minutes in spite of TED hose.  

On physical examination the right thigh was 23 1/4 inches and 
the left thigh was 22 1/2 inches.  The right knee was 17 inches 
and the left knee was 16 1/2 inches.  There was no definite 
palpable effusion.  The right calf was 16 inches and the left 
calf was 15 inches.  The right ankle was 10 inches and the 
left ankle was 9 1/2 inches.  Both calves and both ankles were 
puffy.  The pulses were four plus in the right posterotibial 
and two plus in the left posterotibial.  Pulses were two plus 
in the left dorsalis pedis and two plus in the right dorsalis 
pedis.  Some of the problem in feeling the pulses was due to 
edema.  He had slight rubor of the right lower leg and slight 
coolness of the right lower leg.  There were scars over the 
right ankle, right thigh and right iliofemoral area from the 
stripping.  The venous filling time was 10 seconds on the 
right side and 20 seconds on the left side.  He had definite 
venous insufficiency on the right side and decreased 
definitely in the deep venous return on the right side.  He 
had slight dependent rubor on the right side.  The venous 
pattern was mostly over the posterior calf on the right side 
and also over the anteromedial portion of the right leg and 
calf. 

By rating action dated in December 1989, service connection 
was established for varicose veins of the right lower 
extremity, rated 50 percent disabling under Diagnostic 
Code 7120.  

The regional office later received records from the Methodist 
Hospital reflecting the veteran's treatment in November 1988 
for conditions including thrombophlebitis of the right leg 
secondary to trauma from a motor vehicle accident with deep 
venous thrombosis.  In August 1989, high ligation and 
stripping of the greater saphenous system on the right was 
performed at that hospital.  

The veteran was afforded a VA general medical examination in 
May 1991.  He stated that he wore TED stockings during all 
waking hours.  His pain was aggravated by standing and being 
on his feet.  He reported that the pain improved with heat 
and elevation.  Examination reflected varicosities in the 
right lower leg.  There were scars on the right leg 
compatible with a history of vein stripping.  There was good 
circulation distally to the legs.  The diagnoses included 
varicose veins.  

A report by J. R. Eisenmenger, M.D., dated in November 1991 
reflected that the veteran was required to spend a 
significant amount of time with his right leg elevated to 
prevent discomfort.  

The veteran testified at a hearing at the regional office in 
December 1991.  He had a considerable amount of swelling in 
his foot, ankle and lower calf on a daily basis.  He wore an 
elastic stocking and if he could elevate the extremity for a 
half hour or so it would help. 

The veteran was again examined by the VA in July 1993.  He 
complained of pain and swelling.  Objective findings were 
made of edema and varicosities of the right lower leg.  There 
were positive pulses in all extremities.  His skin was warm, 
moist and pink.  

The regional office later received an August 1993 statement 
by Dr. Eisenmenger reflecting that the veteran had not been 
treated in his office since November 1991.  

The veteran was examined by the VA in March 1998.  It was 
noted that he had had vein stripping in 1989.  He had also 
been hospitalized in 1989 for thrombophlebitis of a deep 
vein.  He had had no recurrent thrombophlebitis since that 
time.  The veteran reported pain in his calf, leg and ankle.  
It began after he had been on his feet 45 to 60 minutes 
standing.  It was a mild pain but if he continued to stand 
for two hours it could become severe.  He reported daily 
swelling in his leg.  The amount of swelling depended on how 
much he was on his feet.  He used TED support socks.  He also 
elevated his feet as much as possible.  It was indicated that 
the swelling in the feet decreased overnight unless he had 
had a very active day.  The veteran reported that his 
activities were limited when his leg was swollen.  He 
indicated that he had to sit down and elevate his leg at 
least twice a week for swelling.  

On examination the veteran was 6 feet 2 inches tall and 
weighed 286 pounds. There was no superficial phlebitis, 
ulceration or tissue loss.  Edema was not evident on the 
examination except by measuring the right leg compared to the 
left.  He had a normal color of the legs and feet with no 
skin color changes consistent with venostasis.  There was no 
induration, eczema, or tenderness.  There was no ankle edema.  
There was no increased warmth of the calf.  There were 
superficial varicosities over the medial right ankle.  On the 
right anterior thigh he had one varicose vein that ran to the 
right medial thigh.  He had two varicosities of the right 
distal posterolateral thigh and in the right midcalf he had a 
bunch of varicosities over a 10 centimeter area that were .5 
to 1 centimeter in size.  The other varicose veins were .5 to 
1 centimeter in size.  None of the veins were tender or had 
erythema or increased warmth.  The diagnosis was varicose 
veins of the right thigh and lower leg, status post vein 
stripping.  

During the course of the October 1998 video conference, the 
veteran indicated that he had swelling and cramping of his 
right lower extremity.  He stated that sitting caused 
circulatory problems.  

II.	Analysis

A 20 percent evaluation is warranted for moderately severe 
unilateral varicose veins involving superficial veins above 
and below the knee with varicosities of the long saphenous 
vein, ranging in size from 1 to 2 centimeters in diameter 
with symptoms of pain or cramping on exertion but with no 
involvement of the deep circulation.  A 40 percent evaluation 
is warranted for severe unilateral varicose veins involving 
the superficial veins above and below the knee with 
involvement of the long saphenous vein, varicosities ranging 
over 2 centimeters in diameter, marked distortion and 
sacculation, edema and episodes of ulceration but with no 
involvement of the deep circulation.  A 50 percent evaluation 
requires pronounced unilateral varicose veins with the 
findings of the severe condition described herein and 
additional secondary involvement of the deep circulation as 
demonstrated by Trendelenburg's and Perthes' tests with 
ulceration and pigmentation.  38 C.F.R. Part 4, Code 7120, 
effective prior to January 1998.  

A 20 percent evaluation is warranted for unilateral varicose 
veins when there is persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
warranted for unilateral varicose veins when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation is 
provided when there is persistent edema or subcutaneous 
enduration, stasis pigmentation or eczema and persistent 
ulceration.  38 C.F.R. Part 4, Code 7120 effective in January 
1998.  

The veteran has maintained that an increased rating should be 
assigned for his varicose veins involving his right lower 
extremity since he has symptoms including swelling and 
cramping and also circulation problems when sitting.  The 
most recent VA examination reflected that there were scars 
from the vein stripping; however, there was no ulceration or 
tenderness and there was no ankle edema.  There were also no 
skin color changes consistent with venous stasis.  Upon 
review of the medical findings, it does not appear that the 
veteran's right lower extremity has any superficial veins 
which are over 2 cm. in diameter, or are sacculated, and he 
shows no evidence of ulceration and pigmentation.  However, 
the varicose veins of the veteran's right lower extremity are 
currently evaluated as 50 percent disabling, presumably 
because there is some involvement of the deep circulation.  
Thus, he may, at least in part, have met the requirements for 
a 50 percent rating, which was the maximum evaluation 
provided for unilateral varicose veins under the provisions 
of Diagnostic Code 7120 as in effect prior to January 1998.  
The findings on the VA examinations, together with the other 
medical evidence of record does not establish that the 
varicose veins of the right lower extremity are of such 
extent and severity so as to warrant entitlement to the next 
higher evaluation of 60 percent under the provisions of 
Diagnostic Code 7120 that became effective in January 1998.  
In order to establish entitlement to a 60 percent evaluation, 
there must be persistent edema or subcutaneous enduration, 
stasis pigmentation or eczema and persistent ulcerations and 
none of those conditions have been demonstrated.  Impairment 
of the deep circulation is no longer a listed rating factor.  
Accordingly, under the circumstances, it follows that 
favorable action in connection with the veteran's appeal for 
an increased rating for the varicose veins of his right lower 
extremity is not in order. 

The Board notes that during the October 1998 video conference 
it was indicated that as a result of the right lower 
extremity conditions, the veteran was unable to sit or stand 
or perform manual labor.  Thus, the issue of an increased 
rating for the varicose veins based on an extraschedular 
evaluation under 38 C.F.R. §  3.321(b)(1) was raised.  
However, the evidence does not establish the the varicose 
veins alone present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  Thus, an increased rating for the varicose veins 
on an extraschedular basis would not be warranted. 

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for an increased rating for the 
varicose veins of his right lower extremity; however, the 
Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding that 
matter.  38 U.S.C.A. § 5107.  
ORDER

Entitlement to an increased evaluation for varicose veins of 
the right lower extremity, currently evaluated as 50 percent 
disabling is not established.  The appeal is denied to this 
extent.  


REMAND

With regard to the veteran's claim for an increased rating 
for his right knee disability, the veteran's service medical 
records reflect that, in May 1976, he complained of pain and 
swelling involving his right knee.  In June 1976 he injured 
the knee in a motorcycle accident.  The injury was described 
as a contusion.  In September 1981 he twisted the knee while 
playing football.  A right knee arthrogram in October 1981 
showed a tear of the medial meniscus.  In January 1984 he 
slipped on ice and fell, again injuring the right knee.  In 
February 1984 a right knee meniscectomy was performed.  He 
thereafter continued to complain of pain and instability of 
the knee and was placed on a permanent L3 profile in August 
1986.  

In a June 1987 rating action service connection was 
established for a right knee disability, rated 20 percent 
disabling under the provisions of Diagnostic Code 5258.  

When the veteran was afforded a VA general medical 
examination in May 1991 there was no deformity, 
discoloration, edema or tenderness involving the knees.  
Flexion of the right knee was to 90 degrees and extension to 
zero degrees.  It was indicated that there was medial and 
lateral instability of the right knee.  There were negative 
McMurray and drawer signs.  The diagnoses included right knee 
instability.  

The veteran was examined by the VA in March 1998.  The 
veteran maintained that he had constant pain in the right 
knee.  He stated that his right knee gave out and was 
occasionally warm.  He reported a stiffness in the knee and 
that, on occasion, it locked.  He had a brace that he used 
with any physical activities and also used a cane 5 out of 7 
days a week when he was out of the house.  

On physical examination the veteran walked with a cane and 
had a slight limp of the right leg.  Right knee flexion was 
to 110 degrees with discomfort at the end of motion and there 
was a full extension without pain.  It was indicated that 
there was no objective evidence of effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement.  He was tender over the right medial joint line and 
above the medial joint line and tender over the lateral joint 
line.  It was indicated that the veteran had pain on 
restricted flexion and extension of the right knee but the 
strength of the lower extremities was normal and symmetrical.  
It was indicated that he had negative drawer and McMurray 
signs and no ligamentous laxity in the medial or lateral 
ligaments.  The diagnosis was status post multiple injuries 
of the right knee.  

In April 1998 the veteran maintained that the March 1998 VA 
examination of his knee was not complete and that there had 
been positive drawer and McMurray signs on past examinations 
and that the ligaments had been noted in the past to show 
laxity when examined by an orthopedic surgeon or specialist.  

During the October 1998 video conference, the veteran 
indicated that he had had five operations on his right knee 
and that the knee constantly gave way.  

On the basis of the present record the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:  

1.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities 
and any efforts at obtaining employment.  

2.  The veteran should then be afforded a 
special orthopedic examination in order 
to determine the current nature and 
severity of his right knee disability.  
All indicated special studies of the knee 
should be conducted.  The examiner should 
identify the limitation of activity 
imposed by the right knee condition, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activities.  An opinion should be 
provided by the examiner regarding 
whether the pain associated with the 
right knee condition significantly limits 
functional ability during flareups or 
with extended use.  Voyles v. Brown 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App.359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file including the attached VA 
vocational rehabilitation folder should 
be made available to the examiner for 
review prior to conducting the 
examination.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding either of the 
remaining issues on appeal is adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required by the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matters on appeal pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

